           Case 3:21-cv-06060-JCS Document 1 Filed 08/05/21 Page 1 of 3



 1   DENNIS G. ROLSTAD (SBN 150006)
     drolstad@hinshawlaw.com
 2   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 3   San Francisco, CA 94111
     Telephone:    415-362-6000
 4   Facsimile:    415-834-9070
 5   Attorneys for Defendant
     THE RETA TRUST PLAN
 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11   BEA S.,                           )                    Case No.
                                       )
12               Plaintiff,            )                    NOTICE OF REMOVAL OF CIVIL
                                       )                    ACTION
13        vs.                          )
                                       )
14   ANTHEM BLUE CROSS LIFE AND        )                    [ORIGINALLY SUPERIOR COURT OF THE
     HEALTH INSURANCE COMPANY dba      )                    STATE OF CALIFORNIA, COUNTY OF SAN
15   ANTHEM BLUE CROSS; THE RETA TRUST )                    FRANCISCO CASE NO.: CGC-21-591598]
     PLAN; and DOES 1 through 10,      )
16                                     )
                 Defendants.           )
17                                     )
18          TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

19   NORTHERN DISTRICT OF CALIFORNIA AND TO THE CLERK OF THAT COURT:

20          PLEASE TAKE NOTICE THAT Defendant The Reta Trust Plan (“Reta Plan”) hereby gives

21   notice of removal of the above-described action from the Superior Court in and for the County of

22   San Francisco to the United States District Court for the Northern District of California, pursuant to

23   28 U.S.C. § 1441, and respectfully alleges as follows:

24          1.      Jurisdiction of this action is founded upon 28 U.S.C. § 1331, as the action arises

25   under a law of the United States, namely, the Employee Retirement Income Security Act of 1974, as

26   amended, 29 U.S.C. § 1001, et seq. (“ERISA”).

27          2.      On or about May 6, 2021, plaintiff filed a complaint in the Superior Court of the State

28   of California, County of San Francisco, bearing Case No. CGC-21-591598, and naming as

                                                        1
                                                                       NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                            1043313\308655893.v2
            Case 3:21-cv-06060-JCS Document 1 Filed 08/05/21 Page 2 of 3



 1   defendants Anthem Blue Cross Life And Health Insurance Company, dba Anthem Blue Cross
 2   (“Anthem”) and the Reta Plan. Plaintiff asserts in the complaint that the Reta Plan is a group health
 3   plan administered by Anthem and that defendants wrongly denied coverage of a medical claim for a
 4   minor child under the Reta Plan as alleged in the Complaint at paragraphs including but not limited
 5   to 2, 6, 13, and 30-41.
 6          3.      Defendant Reta Plan first received a copy of the complaint on July 9, 2021. A true
 7   and correct copy of plaintiff’s complaint, the summons, and the other documents received by
 8   defendant Reta Plan on that date are attached to this notice as Exhibit A.
 9          4.      Defendant Reta Plan has not filed an answer or otherwise responded to the complaint.
10   No proceedings have been had in the Superior Court of the State of California, County of San
11   Francisco, following receipt of the complaint. No other defendant has filed an answer or otherwise
12   responded to the complaint. Defendant Anthem consents to the removal as set forth in the
13   Declaration of Jenna U. Nguyen attached to this notice as Exhibit B.
14          5.      Defendant Reta Plan is an “employee welfare benefit plan,” as defined in section
15   3(1) of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §
16   1002(1), in that the Reta Plan was established and maintained for the purpose of providing
17   participants and beneficiaries (such as plaintiff and the minor child referenced in the Complaint)
18   with medical, surgical, and hospital benefits. As such, the Reta Plan is also an “employee benefit
19   plan,” as defined in section 3(3) of ERISA. 29 U.S.C. § 1002(3).
20          6.      By reason of the status of Defendant Reta Plan as an employee benefit plan, this
21   action is a civil action over which this Court has original jurisdiction under 28 U.S.C. § 1331, and is
22   one which may be removed to this Court pursuant to the provisions of 28 U.S.C. § 1441(b), in that it
23   arises under the provisions of ERISA. 29 U.S.C. § 1001, et seq. This Court also has original
24   jurisdiction over this action under section 502(e)(1) of ERISA. 29 U.S.C. § 1132(e)(1).
25          7.      The minor child referenced in the Complaint was a beneficiary of the Reta Plan and
26   had dependent coverage though his father by way of the Reta Plan’s component group health plan
27   known as the Reta Trust Anthem PPO Plan in 2017 and 2018, the relevant dates of the mental health
28   services alleged in the Complaint. The written instruments governing the Reta Trust Anthem PPO

                                                        2
                                                                    NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                            1043313\308655893.v2
           Case 3:21-cv-06060-JCS Document 1 Filed 08/05/21 Page 3 of 3



 1   describe the Reta Plan as being subject to the terms of ERISA and, further, contain a “Statement of
 2   ERISA Rights.” See the Declaration of Dennis G. Rolstad (“Rolstad Dec.”), Para. 2, attached to this
 3   Notice as Exhibit C and the attachments to that Declaration. The administrator of the Reta Plan also
 4   files the annual report required of employee benefit plans with the U.S. Department of Labor.
 5   (Rolstad Dec. Para. 3.)
 6          8.      A state court complaint seeking recovery of benefits under an employee benefit plan
 7   to which ERISA applies is subject to removal to federal court, even if the complaint does not invoke
 8   ERISA on its face. Metropolitan Life Insurance Co. v. Taylor, 481 U.S. 58, 107 S.Ct. 1542, 95
 9   L.Ed.2d 55 (1987); Buster v. Greisen, Head & Ratchye, 104 F.3d 1186 (9th Cir. 1997), cert. den’d,
10   522 U.S. 981, 118 S.Ct. 441, 139 L.Ed.2d 378 (1987). Plaintiffs seek benefits under the Reta Plan,
11   which is an employee benefit plan to which ERISA applies.
12          WHEREFORE, Defendant Reta Plan further gives notice that the above action, now pending
13   against it in the Superior Court of the State of California, County of San Francisco, including any
14   otherwise nonremovable claims, see 28 U.S.C. §1441(c), has been removed therefrom to this Court
15   on the grounds of a federal question.
16   DATED: August 5, 2021                                 HINSHAW & CULBERTSON LLP
17
                                                    By: /s/ Dennis G. Rolstad
18                                                      DENNIS G. ROLSTAD
                                                        ATTORNEYS FOR DEFENDANT
19                                                      THE RETA TRUST PLAN
20

21

22

23

24

25

26

27

28

                                                       3
                                                                  NOTICE OF REMOVAL OF CIVIL ACTION
                                                                                          1043313\308655893.v2
